Citation Nr: 0412391	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-01 084	)	DATE
	)
	)


THE ISSUE

Whether the May 2, 1986 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), should be reversed or revised on the 
grounds of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than 
April 23, 1992, for the grant of service connection for PTSD, 
and the claim of entitlement to waiver of recovery of an 
overpayment of compensation benefits, to include the issue of 
whether the waiver was properly created, are the subjects of 
separate decisions of the Board.)




REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111.  In a January 2002 
motion, the moving party (hereinafter the veteran) alleged 
CUE in a May 2, 1986 Board decision that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  By letters dated in February 2002, the Board notified 
the veteran of applicable laws and regulations governing the 
motion, and provided his attorney with the opportunity to 
review the veteran's claims file (if he so chose) and to file 
a relevant response.  See 38 C.F.R. § 20.1405(a)(2) (2003).  
In a letter dated in February 2002, the veteran's attorney 
provided written argument in support of the CUE motion.

In a July 2002, the Board denied this claim.  The veteran 
filed a timely appeal to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2003, the General 
Counsel for the Department of Veterans Affairs (General 
Counsel) and the veteran's attorney filed a joint motion to 
vacate the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the joint 
motion that month, vacating and remanding the case to the 
Board for further proceedings consistent with the joint 
motion.







FINDINGS OF FACT

1.  In a May 2, 1986 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.

2.  The veteran has not established, without debate, that the 
correct facts, as they were known at the time of the Board's 
May 2, 1986 decision, were not before the Board, or that the 
Board ignored or incorrectly applied the applicable statutory 
and regulatory provisions existing at that time; and that, 
but for any such alleged error, the outcome of the decision 
would have been different.


CONCLUSION OF LAW

Clear and unmistakable error in the May 2, 1986 Board 
decision that denied service connection for an acquired 
psychiatric disorder, to include PTSD, has not been 
established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.  

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed in Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  
As noted in Livesay, clear and unmistakable error claims are 
not conventional appeals, but, rather, are requests for 
revision of previous decisions.  A claim based on clear and 
unmistakable error is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging clear and unmistakable error is not pursuing a claim 
for benefits, but rather is collaterally attacking a final 
decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that 
litigant has the burden of establishing such error on the 
basis of the evidence then of record.  Id.  
 
The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and reasons 
for the denial of the claim, and all relevant evidence has 
been associated with the record, any pre-VCAA duties to 
notify and assist have been met.  Hence, the claim is ready 
to be considered on the merits.
 
I.  Factual Background

The veteran served on active duty from November 1966 to 
November 1969.  The veteran's DD Form 214 notes that he 
served for 1 year in the Republic of Vietnam, from March 1968 
to March 1969.  His military specialty was watercraft 
operator.

A January 1968 service medical records notes that the veteran 
was seen with complaints of insomnia.  A June 1969 service 
medical record notes that the veteran was seen with 
complaints of anorexia, insomnia, nightmares and a lack of 
enthusiasm for his work.  The examiner noted that the veteran 
was not suicidal, and did not appear depressed, although his 
affect was slightly flat.  The veteran was referred for a 
mental health consultation.  A July 1969 mental health 
evaluation notes the veteran's 3-4 month history of anorexia, 
insomnia, nightmares and lack of enthusiasm for his work.  
The veteran stated that seemingly minor problems were causing 
him to worry excessively.  He further stated that, since his 
return from Vietnam, his life seemed unusually complicated 
and confusing.  The examiner noted that the veteran "was in 
some relatively tense circumstances in Vietnam," and was 
just now beginning to get over the fear and tension he felt 
during that time.  The examiner further noted that the 
veteran had some past trouble sleeping because of nightmares, 
but that was no longer a problem.  The examiner explained to 
the veteran that it was quite common for Vietnam returnees to 
experience some lingering anxiety and occasional nightmares 
for a period of time after coming stateside, and that this 
problem would gradually disappear.  On examination, there was 
no evidence of severe depression, suicidal thinking, or other 
manifestations of a developing psychotic process.  Throughout 
the interview, the veteran was cooperative, logical, relevant 
and spontaneous.  Diagnosis was mild situational reaction, 
now in remission.  

In an October 1969 report of medical history, the veteran 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  

An October 1969 separation examination report is negative for 
complaints or findings of a psychiatric disorder; psychiatric 
clinical evaluation was normal.

In March 1984, the veteran submitted a claim for service 
connection for delayed stress (PTSD).  He stated that 
following his discharge from service, he began to have 
nightmares out his combat experiences in Vietnam.  He also 
stated that he planned to receive psychiatric treatment at 
the Martinsburg VA Medical Center (VAMC).

A hospitalization report from the Martinsburg VAMC notes that 
the veteran was admitted in June 1984 after a brief 
hospitalization for a suicide attempt.  Examination revealed 
the veteran's complaints of anxiety, severe insomnia, 
palpitations and hyperventilation.  The veteran also had 
depressive symptoms, including helpless feelings, sad mood, 
crying spells and recent suicidal ideation.  Stomach problems 
and poor eating was attributed to discomfort rather than 
anorexia.  Assessment upon discharge in July 1984 included 
anxiety and depressive disorder.  Medication was prescribed 
and follow-up counseling was recommended.

A September 1984 VA examination report notes the veteran's 
complaints of insomnia, depression, anxiety and 
"flashbacks."  The veteran also stated that he was unable 
to cope with people or day-to-day problems.  On psychiatric 
examination, the veteran was interviewed and the examiner 
reviewed his claims file.  It was noted that the veteran had 
been seen during service with complaints of anorexia, 
insomnia and nightmares related to his Vietnam experience.  
It was also noted that, following service, the veteran had 
been hospitalized twice at a VA facility in the past year, 
primarily for anxiety and depression, although a secondary 
diagnosis of PTSD was made on at least one occasion.  The 
examiner noted that the veteran still had some PTSD symptoms, 
but that they were not prominent and they were not the 
present major problems.  These symptoms included occasional 
(several times a week) nightmares about the war, insomnia, 
some survival guilt, poor concentration , avoiding talking 
about the war and discomfort when watching movies about 
Vietnam.  The examiner noted that the veteran's primary 
problem at present was anxious depression.  The examiner 
further noted that the veteran had been married for 14 years, 
had 4 children, had no hobbies or friends and was unable to 
work because of his "low mood."  

On mental status examination at that time, the veteran was 
depressed, but alert, articulate and appropriate.  He was 
oriented times three.  Recent and remote memory was intact.  
Arithmetic and judgment were intact.  Suicidal thoughts were 
present.  The veteran had no hallucinations or delusions.  
Diagnostic impression was severe depressive neurosis 
(dysthymic disorder).  The examiner stated, "The veteran's 
PTSD type symptoms are not the primary problem and, while 
clinically relevant, do not constitute a free-standing 
diagnosis in my opinion."  The examiner also stated that the 
veteran's "more general problems with anxiety and depression 
seem clearly documented in the [service medical records]."

By rating decision in October 1984, the RO denied service 
connection for PTSD and depressive neurosis.  The veteran 
appealed this decision.

By decision of May 2, 1986, the Board denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  The Board found that In the 
decision, the Board determined that a chronic psychiatric 
disorder was not resent during service-the mild situational 
reaction noted during service was transitory in nature and 
resolved without residuals prior to the veteran's 
separation-and the veteran's current depressive neurosis was 
first discerned many years after his military service.  The 
Board further determined that the veteran was not currently 
suffering from PTSD as a result of his service in Vietnam.  
Therefore, the Board concluded that a chronic psychiatric 
disorder, to include PTSD, was not incurred in or aggravated 
by active military service.

In January 2002, the veteran and his attorney filed a motion 
alleging CUE in the May 2, 1986 Board decision.  In 
statements received by the Board in January and February 
2002, the veteran's attorney argued that the Board failed to 
apply the presumption of soundness and/or the presumption of 
aggravation.  Specifically, he noted that the veteran had no 
psychiatric problems until military service and that a 1984 
VA examination report related a current psychiatric diagnosis 
to the veteran's military service.

The veteran's attorney also asserted that there was CUE in 
the Board's decision because VA did not obtain all of the 
veteran's VA and private treatment records from 1984.  He 
maintained that this failure to obtain records, which note a 
diagnosis of PTSD in 1984, constitutes grave procedural error 

Further, the veteran's attorney argued that the Board failed 
to apply the extant regulatory provisions, specifically 38 
C.F.R. §§ 3.303(d), 4.125 and 4.128.  He maintained that if 
the Board had applied these regulations, service connection 
would have been granted for anxiety and depressive neurosis.  
The veteran's attorney maintained that the Board's decision 
contained CUE because it failed to specifically address the 
issue of service connection for anxiety.

II.  Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Review to determine whether 
CUE exists in a case may be instituted by the Board on its 
own motion, or upon request of a claimant at any time after 
the decision is made.  38 U.S.C.A. § 7111(c) and (d).  A 
request for revision is to be submitted directly to the Board 
and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411.  According to 
regulation, CUE is "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were ignored or incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b); see Russell v. Principi, 3 Vet. App. 
310, 314 (1992).

In Russell, the Court propounded a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed a the time of the 
prior adjudication in question.  Russell, 3 Vet. App. at 313-
14.  See also Damrel v. Brown, 6 Vet. App. 242 (1994).  

In Fugo, the Court refined and elaborated on the definition 
of CUE and pleading requirements, stating:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  ... If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  

As a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995) (same).

The applicable regulations further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not clear and 
unmistakable include: (1) changed diagnosis - a new diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) duty to assist - the Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) evaluation of evidence - a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

With those considerations in mind, the Board will consider 
the merits of the veteran's claim of CUE in the Board's May 
2, 1986 decision.  

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Applicable regulation also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A veteran, who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2003).  The laws and regulations 
in effect at the time of the disputed Board decision were to 
the same effect.

The regulations pertaining to mental disorders in effect at 
the time of the Board's 1986 decision also include the 
following provisions: 

The field of mental disorders represents 
the greatest possible variety of 
etiology, chronicity and disabling 
effects, and requires differential 
consideration in these respects.  These 
sections under mental health disorders 
are concerned with the rating of 
psychiatric conditions and specifically 
psychotic, psychoneurotic and 
psychophysiologic disorders, as well as 
mental disorders accompanying organic 
brain disease.  Advances in modern 
psychiatry during and since World War II 
have been rapid and profound and have 
extended to the entire medical profession 
a better understanding of and deeper 
insight into the etiological factors, 
psychodynamics, and psychopathological 
changes which occur in mental disease and 
emotional disturbances.  The psychiatric 
nomenclature employed is based upon the 
Diagnostic and Statistical Manual of 
Mental Disorders, 1968 Edition, American 
Psychiatric Association.  It limits 
itself to the classification of 
disturbances of mental functioning.  To 
comply with the fundamental requirements 
for rating psychiatric conditions, it is 
imperative that rating personnel 
familiarize themselves thoroughly with 
this manual (American Psychiatric 
Association Manual, 1968 Edition) which 
will be hereinafter referred to as the 
APA manual.

38 C.F.R. § 4.125 (1985).

The applicable legal authority also then provided that rating 
boards encountering a change of diagnosis will exercise 
caution in the determination as to whether a change in 
diagnosis represents no more than a progression of an earlier 
diagnosis, an error in a prior diagnosis, or possibly a 
disease entity independent of the service-connected 
psychiatric disorder.  38 C.F.R. § 4.128 (1985).

As indicated above, the evidence of record at the time of the 
1986 decision showed that the veteran was seen with 
complaints of anorexia, insomnia, nightmares and lack of 
enthusiasm for his work during service.  At that time, mental 
health examination revealed no evidence of severe depression, 
suicidal thinking, or other manifestations of a developing 
psychotic process.  The examiner noted that the veteran had 
mild situational reaction, currently in remission.  A 
separation examination conducted several months later 
revealed no complaints or findings of a psychiatric disorder.  
Thereafter, following the veteran's discharge from service in 
1969, the first post-service evidence of psychiatric 
complaints was in 1984.  Specifically, a June 1984 VA 
hospitalization report notes diagnoses of anxiety and 
depressive disorder.  Thereafter, the veteran was afforded a 
VA psychiatric examination in September 1984.  The examiner 
noted that the veteran had symptoms of PTSD, but no free-
standing diagnosis of the same.  Diagnostic impression was 
severe depressive neurosis.  In addition, the examiner 
commented that the veteran's service medical records clearly 
document the veteran's general problems with anxiety and 
depression.

Based on all of the evidence of record, the RO denied service 
connection as the evidence as a whole showed no objective 
evidence of a recognizable stressor and current diagnosis of 
PTSD.  The RO further found that although the veteran had 
recently been diagnosed with a psychiatric disability, there 
was no evidence of a definitive clinical diagnosis during 
service, and no evidence of chronicity or continuity of 
treatment following service.  The RO found that the mild 
situational reaction, in remission, noted during the 
veteran's service was an acute and transitory condition that 
resolved prior to discharge.  In the Board's May 2, 1986 
decision, the Board essentially affirmed the findings of the 
RO in upholding the denial of service connection.

Currently, the Board finds that the Board's 1986 denial of 
service connection for an acquired psychiatric disorder, to 
include PTSD, was supported by the evidence then of record.  
Following a complete review of the evidence of record, the 
September 1984 VA examiner concluded that there were 
insufficient clinical findings to warrant a diagnosis of 
PTSD.  Furthermore: the veteran's service medical records, 
including a discharge examination report, were negative for a 
diagnosis of a chronic psychiatric disability; there was no 
evidence of psychiatric complaints or findings until nearly 
15 years after the veteran's military service; and there was 
no definitive medical opinion that depressive neurosis 
(diagnosed by the VA examiner in 1984) had its onset during 
the veteran's military service.  While the Board notes that 
the 1984 VA examiner did opine that the veteran had general 
problems with anxiety and depression during service, this 
statement falls short of offering a clear medical nexus 
between any currently diagnosed psychiatric disorder and 
service.  Thus, there was a basis in the record for the 
Board's conclusion that a chronic acquired psychiatric 
disorder, to include PTSD, was not incurred in or aggravated 
by the veteran's military service.

The Board notes that the arguments initially advanced 
concerning CUE appear to have much to do with the weight 
given to the evidence at the time of the Board's May 2, 1986 
decision.  The veteran and his attorney have argued that the 
evidence of record in 1986 was sufficient to allow the award 
of service connection for anxiety and depressive neurosis.  
The Board weighed that evidence differently and did find that 
service connection was warranted.  As noted above, a 
disagreement with how the facts were weighed or evaluated 
does not constitute CUE.  38 C.F.R. § 20.1403(d)(3).

Likewise, with respect to the veteran's allegations that VA 
failed to obtain all of the veteran's 1984 treatment records, 
the Board notes that allegations that VA failed in its duty 
to assist are, as a matter of law, insufficient to plead CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous). 

The Board finds that even if the Board had considered the 
1984 treatment records, the ultimate outcome of the claim 
would not be manifestly different.  Specifically, the 1984 
treatment records (recently submitted for inclusion in the 
claims file) note findings of PTSD.  The Board notes, 
however, that the 1984 VA examiner acknowledged that the 
veteran had recently been diagnosed with PTSD "on at least 
one occasion," but found that the veteran's current symptoms 
were insufficient to warrant a clinical diagnosis of PTSD as 
a result of active service in Vietnam.  Therefore, the Board 
finds that it is unlikely that any additional evidence of a 
recent diagnosis of PTSD would have changed the VA examiner's 
opinion.

As regards argument that the Board's decision contained CUE 
because it failed to specifically address the issue of 
service connection for anxiety, the Board notes that the 1986 
Board decision discussed the medical evidence of record 
pertaining to anxiety.  The Board ultimately denied service 
connection for an acquired psychiatric disorder; by 
definition, this would include any diagnosed anxiety.

As regards the veteran's argument that the Board failed to 
apply the presumptions of soundness and aggravation, the 
Board notes that a failure to apply either or both of those 
provisions, where applicable, could constitute CUE, inasmuch 
as such a failure could manifestly change the outcome of a 
decision.  In this case, however, the Board finds that the 
1986 decision was not erroneous in not explicitly addressing 
those presumptions.  In this regard, the Board emphasizes 
that the 1986 Board decision turned on the fact that no 
chronic psychiatric disorder was documented in the service 
medical records.  

At the time of the Board decision under consideration, the 
Second Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
II) was in effect the time of the February 1986 Board 
decision.  (Parenthetically, the Board notes that while the 
DSM-II was published in 1968 and the DSM-III was published in 
1980, at the time of the 1986 Board decision, the extant 
regulations, to include 38 C.F.R. § 4.125 (1985), still 
incorporated by reference the DSM-II for adjudication of 
veteran's claim.)  In 1986, the Board was bound to follow the 
controlling laws and regulations and was bound to consider 
the veteran's claim by reference to the DSM-II.  The 
applicable DSM-II, Section VIII, pages 48-49, refers to 
"Transient situational disturbances."  All adjustment 
problems listed under that heading are referred to as 
"reactions" not "disorders."  It is therein provided that 
this category:

is reserved for more or less transient 
disorders of any severity (including 
those of psychotic proportions) that 
occur in individuals without any apparent 
underlying mental disorders and that 
represent an acute reaction to 
overwhelming environmental stress.  A 
diagnosis in this category should specify 
the cause and manifestations of the 
disturbance so far as possible.  If the 
patient has good adaptive capacity his 
symptoms usually recede as the stress 
diminishes.  If, however, the symptoms 
persist after the stress is removed, the 
diagnosis of another mental disorder is 
indicated.  Id.

The veteran's attorney maintains that the veteran should have 
been service connected for anxiety or depressive neurosis; 
however, this argument is without merit as these disabilities 
were not diagnosed during service.  Anxiety and neurosis have 
always been accepted as acquired psychiatric disorders, 
whereas the DSM-II discussion of transient situational 
disturbances clearly distinguished such symptoms from anxiety 
and neuroses in that the former represented an acute reaction 
to environmental stress.  Mild situational reaction, 
currently in remission, as diagnosed during the veteran's 
military service, is not a chronic psychiatric disability.  
Furthermore, at no time during service was the veteran 
diagnosed with either anxiety or depressive neurosis.

The Board's 1986 decision also notes that the report of an 
October 1969 separation examination revealed no psychiatric 
disorder.  Thus, on the basis of evidence the Board found to 
be probative, the Board ultimately concluded that a 
psychiatric disorder was not shown during the veteran's 
military service.  This determination was reasonably 
supported by the evidence then of record.  Moreover, the 
Board effectively determined that, in the absence of evidence 
of an inservice psychiatric disability, a question of 
psychiatric soundness at service entry was not raised, and 
that the presumption of soundness (based on the existence of 
a pre-existing disability and an increase in the severity of 
that disability during service) was likewise not for 
consideration.  Clearly, these determinations do not 
constitute CUE.  

The veteran's attorney also argued that the Board failed to 
apply other extant regulations.  The arguments, with respect 
to the application of 38 C.F.R. § 3.303(d) (1985) (service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service), 38 C.F.R. § 4.125 (1985) (the field of mental 
disorders represents the greatest possible variety of 
etiology, chronicity and disabling effects, and requires 
differential consideration in these respects) and 38 C.F.R. § 
4.128 (1985) (rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in a prior 
diagnosis, or possibly a disease entity independent of the 
service-connected psychiatric disorder) are apparently based 
on the assumption that the evidence then of record included 
evidence to relate the diagnoses of anxiety and depressive 
neurosis to findings noted during military service.  

Review of the medical evidence record at that time, including 
service medical records and a September 1984 VA examination 
report, fails to undebatably reveal any medical evidence of a 
definitive nexus between the post-service diagnoses of 
anxiety and depressive neurosis and the veteran's military 
service.  The service medical records note a diagnosis of 
mild situational reaction, currently in remission, which is 
not a chronic psychiatric disability.  The 1984 VA examiner 
merely noted that the veteran had problems with anxiety and 
depression during service, but did not undebatably state that 
a currently diagnosed psychiatric disability was incurred in 
service.  Thus, the Board is unable to find, as suggested by 
the veteran and his attorney, that the evidence indisputably 
established that the veteran suffered from an acquired 
psychiatric disorder that was related by medical evidence to 
his service.  Accordingly, specific discussion and 
application of 38 C.F.R. §§ 3.303(d), 4.125 and 4.128 would 
not have changed the outcome of the decision.  Hence, the 
Board did not commit CUE in failing to do so.

Counsel for both parties have asserted that the Board did not 
address that part of the September 1984 examination report 
that addressed the veteran's symptoms between the time of 
service and the time of that examination when it was noted 
that the veteran's feelings of anxiety and depression did not 
abate.  See November 2003 joint motion, page 5.  The motion 
indicates that that, on remand, the Board should address 
whether this constitutes evidence to relate the diagnoses of 
anxiety and depression neurosis to findings noted during 
service. 

Based on written argument, it appears that the veteran's 
representative is asking the Board to adjudicate the 
veteran's claim of service connection on a de novo basis, as 
the evidence existed in May 1986, to find CUE.  While the 
laws and regulations governing claims for CUE does not 
authorize such a review.  Rather, as indicated above, the 
Board's review is limited to discerning whether the Board 
undebately committed a factual or legal error that would have 
changed the outcome of the decision.  

Although the Board cannot now substitute its judgment for the 
May 1986 panel, the Board does note that at the time of the 
prior decision, the record included the report of a October 
1969 separation examination (in connection with which the 
veteran denied having nervous trouble of any sort), the 
veteran's February 1981 claim (in which he did not claim that 
he had a psychiatric disorder), the report of the September 
1984 VA examination (that did not culminate in a diagnosis of 
PTSD and did not otherwise support the claim and the absence 
of evidence of a psychiatric disorder until years after 
service.  A lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Collectively, then, 
these facts tend to provide support for the denial of service 
connection in May 1986.  

Clearly, some of the evidence in this case supports the 
veterans claim in 1986, such as medical notations in 1969 and 
parts of the September 1984 examination report, however, 
equally clearly, there is evidence that does not support the 
veteran's claim in 1986.  In rendering a determination as to 
whether the Board committed CUE in May 1986, the evidence 
that tends to support the Board's 1986 decision cannot now be 
ignored to focus only on evidence that supports the veteran's 
claim at that time.  The Board emphasizes that a disagreement 
with how the RO (or in this case, the Board) evaluated the 
facts is inadequate to raise a claim of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3); 
Crippen v. Brown, 9 Vet. App. 412 (1996); Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  

The Board can review additional evidence that was in the 
possession of the Board when it adjudicated this case in May 
1986, such as parts of the September 1984 VA examination 
cited to in the joint motion, but it cannot disregard 
significant evidence that supports the Board's decision in 
May 1986, which clearly does not support a finding that the 
prior Board decision was clearly and unmistakably wrong.  
This evidence (as cited above), in an of itself, even with 
consideration of the evidence cited to n the joint motion, or 
any other evidence, provides a basis to conclude that there 
is no CUE in the Board's 1986 decision.  As must be conceded 
by the veteran's representative, the standard established by 
the Court regarding the issue of CUE is rather stringent.

The undersigned finds that the evidence before the Board at 
the time of the 1986 decision (to include the September 1984 
report of VA examination) reasonably supports the decision, 
and that the decision reached was consistent with the extant 
governing legal authority.  Hence, the Board is unable to 
find, as the veteran and his attorney suggest, that the 
evidence indisputably established that the veteran suffered 
from an acquired psychiatric disorder that was related by 
medical evidence to his service.  

In his brief to the Court, the veteran's attorney contends 
that the 1986 decision involved CUE because the Board only 
considered 38 C.F.R. § 3.303(b), rather than 38 C.F.R. 
§ 3.303(d).  However, as noted above, not "all" the 
evidence establishes that the "disease at issue" was 
incurred in service.  Once again, the attorney is not 
addressing evidence in this case that supports the Board's 
1986 decision, but arguing the merits of claim fully 
adjudicated long ago.  With regard to the alleged failure to 
apply 38 C.F.R. §§ 4.125 and 4.128, as noted above, the 
veteran's attorney is not making reference to the discharge 
examination, which did not find an acquired psychiatric 
disorder, the veteran's own statements within this 
evaluation, which failed to note a psychiatric disorder or 
symptoms, or the veteran's own failure to even contend he had 
an acquired psychiatric disorder until many years after 
service.  Such facts do not support the finding that, had the 
Board applied these regulations, the outcome would have been 
manifestly different and, in fact, support the opposite 
position.

The undersigned finds that the Board's decision that upheld 
the denial of service connection for an acquired psychiatric 
disorder, to include PTSD, was based upon proper application 
of the facts then before the Board to the law then in 
existence.  The allegation of failure to follow applicable 
regulations is not supported by close review of the record, 
and, further, it is not shown, that any such alleged failure 
to follow an applicable regulation changed the outcome of the 
decision.

Under these circumstances, the Board must conclude that the 
veteran has simply failed to establish, undebatably, that the 
correct facts, as they were then known, were not before the 
Board in May 2, 1986, or that the RO failed to correctly 
apply the extant statutory or regulatory provisions; and 
that, but for the alleged error, the outcome of the claim 
would have been difference.  In short, clear and unmistakable 
error in the Board's May 2, 1986 decision has not been 
established.  







ORDER

As clear and unmistakable error in the Board's May 2, 1986 
decision that denied service connection for an acquired 
psychiatric disorder, to include PTSD, has not been 
established, the motion for reversal or revision of that 
decision, on those grounds, must be denied.  



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



